DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 1-9 are amended.  Claims 1-9 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “coupling structure” in claims 1, 7 and 9 which refer to reference elements 33 and 44 that correspond to figs. 5 and 6 respectively.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 was found to be allowable because a projector comprising: the first projector and the second projector are configured to execute a split projection mode in which the first projector and the second projector respectively project a split image split from one image, and the split images are partially overlapped with each other.

Claims 2-8 are allowable as being dependent on claim 1.



The closest available prior art Zhang et al. (US PG Pub. 20180267685) discloses a projector comprising: a first  (first projector component 211 of fig. 2a) projecting first image light (illustrated in fig. 1); a second  (second projector component 221 of fig. 2a) projecting second image light (illustrated in fig. 1); and a  (connector mechanism 230 of fig. 2a) coupling the first  and the second  together (para. 0043; the connector mechanism 230 connects the first projector component 211 and the second projector component 221), wherein the first  is configured to pivot about a first axis in relation to the second  (para. 0043; the first projector component and the second projector component to rotate relative to each other...the connector mechanism 230 connects the first projector component 211 and the second projector component 221 through a pivot connection) and projects the first image light in a direction intersecting the first axis (para. 0042; the first projector component 211 can project an output interface for the electronic device in any plane, so as to for example present a virtual screen), the second  (221) is configured to pivot about a second axis in relation to the first  (para. 0043; discloses a ball joint connection which “a joint in which a ball moves within a socket so as to allow rotary motion in every direction within certain limits”) and projects the second image light in a direction intersecting the second axis (para. 0042; the second projector component 221 can project an input interface for the electronic device .
 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365.  The examiner can normally be reached on 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        7 April 2021

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882